Title: To George Washington from Ruthey Jones, 29 May 1783
From: Jones, Ruthey
To: Washington, George


                  
                     Worthy Sir,
                     Belfast Gorgia may the 29. 1783
                  
                  Permit me once more—to trouble you with the peruseal of a few lines—from the hands of a Distitute Relation.  Who is more so Now then ever—it is now 15. Years Since I wrot you first, and many times Since—the first of which Perhaps—you never Got—but I do not wonder that I have not had the happiness to heare from you, Since this most Cruell and unnaturell War Commenced When I cosider the multiplicity of Cairs and anxieity of mind you must have had, Whilst the fate of America depended on You—as helpless Children do on an indulgent Father—but now that Peace is once more established, I hope my Dr Sir—you will be at leisure, to reflect on my humble Petition—and Grant the Boon I So much Crave, which is to Spend the remainder of my Days, under Your Protection I am at a Loss for words to Express, my anxieity of seing You, but God only knows, whether I Shall live to Se that happy Day—but Sortain it is—that I shall not Quit this Vail of tears in Peace if I do not—Should I be so happy as to merit Your attention—I flatter myself with the hopes of a few lines in answer to this, which will be handed you, by our Worthy Friend Genr. Wayne who was kind enough to Promis me his Friendship in this matter—in the mean time Permit me to offer You My Warmest Congratulations on so happy an event  of restoring Your Country to Freedom and Peace once more,  Very Long, may you Live to Se your Self Blesst, in a Greatfull People—and may the best of Blessings be in Stoor for you hereafter, is the Sincear Wish of Your Most Sincear and Affecttionate
                  
                     Ruthey Jones
                  
               